March 1, 2017 DREYFUS FUNDS, INC. - Dreyfus Mid-Cap Growth Fund Supplement to Summary and Statutory Prospectuses dated April 29, The following information supersedes and replaces any contrary information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund is managed by a team of portfolio managers employed by Dreyfus and The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus. The team consists of Robert C. Zeuthen, CFA, Todd W.
